Title: Mills Riddick’s Bond, 24 November 1766
From: Riddick, Mills
To: 



[24 November 1766]

Know all Men by these presents that I Mills Riddick of the County of Nansemond and Colony of Virginia Gentn am held and firmly bound unto George Washington (in behalf of the Company of Adventurers for draining the Dismal Swamp) in the full and Just Sum of One Thousand pounds Currt money of Virginia to the payment whereof well and truly to be made I bind myself my Heirs Exrs Admrs and Assigns firmly by these presents this 24th day of Novr 1766.
The Condition of the above Obligation is such, that whereas Mills Riddick Gentn Deceasd did by his last Will and Testament leave a certain Tract or parcel of Swamp Land (whereon stands the Houses built by the aforesaid Company of Adventurers) to be sold, and did empower his Executors to dispose of the same, in consequence of which the abovebound Mills Riddick hath bargained with the said George Washington for the said Land on Terms stipulated between them—Now if the said Mills Riddick & the other Executors of the aforesaid Mills (deceasd) shall make, or cause to be made, when thereunto required, unto the said George Washington, or to the Company of Adventurers aforesaid, a good, sure and indefeazable Estate of and in the said Land, then the above obligation to be void otherwise to remain

in full force power & Virtue in Law.Signd & deliverd in
presence of
Mills Riddick
David Hunter Wittness
John Stockdale
